DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application filed 01/7/2022.
Claims 1-5 have been examined and are pending. 
Priority
Applicant’s claim for the benefit of a prior-filed application (KR 10-2017-0010389 filed 2017-01-23) under 35 U.S.C. 119(b) and 37 CFR 1.55, as noted per applicant’s Application Data Sheet (filed 2022-01-07) is acknowledged. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date. For example, the features of independent claim 1 regarding: “receiving conversion configuration information about whether to convert the points to stocks from the selected purchaser terminal; and when an accumulated amount of transaction made by the selected purchaser terminal exceeds a preset distribution grade, and the accumulated points exceed a preset conversion reference, requesting the selected purchaser terminal for information necessary for converting the excess points into stocks, receiving the information, and supporting a service to provide investment information about a company granting point-to-stock conversion” were not disclosed in the prior application (the parent or original non-provisional application or provisional application).
Therefore, the priority date afforded to the currently claimed invention is no earlier than the filing date of the present application (i.e. 2022-01-07).

(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claim 1 recites in part the following: 
“…classifying the selected purchaser terminal based on the transaction amount of the selected purchaser terminal;
 receiving conversion configuration information about whether to convert the points to stocks from the selected purchaser terminal; and 
when an accumulated amount of transaction made by the selected purchaser terminal exceeds a preset distribution grade, and the accumulated points exceed a preset conversion reference, requesting the selected purchaser terminal for information necessary for converting the excess points into stocks[;] 
receiving the information[;] and 
supporting a service to provide investment information about a company granting point-to-stock conversion.” – underline added by Examiner for emphasis.
Respectfully, it is not clear from the reading of the Specification that there are indeed two distinct receiving steps regarding receiving “information” which is “necessary for converting the excess points into stocks” and “about whether to convert the points to stocks”. Therefore, it is not clear if applicant’s claims are written in a colloquial language intending to claim a single “receiving” step, apparently commensurate with the teachings of the Specification, or whether applicant indeed intends to claim two different steps. Furthermore, if there are indeed two different steps being claimed, it is not clear from the claims themselves nor from the Specification what information is encompassed by the second receiving step; i.e. a person of ordinary skill in the art would not be apprised of which two different receiving steps must be performed, and what information must be contained therein, to infringe the claim. Because it would not be clear to a person of ordinary skill in the art, in view of the Specification and original disclosure, how to infringe the claims, the claims are held to be indefinite.
For the purpose of compact prosecution, the feature in question will be interpreted as follows:
“…classifying the selected purchaser terminal based on the transaction amount of the selected purchaser terminal;
when an accumulated amount of transaction made by the selected purchaser terminal exceeds a preset distribution grade, and the accumulated points exceed a preset conversion reference, requesting the selected purchaser terminal for information necessary for converting the excess points into stocks; 
receiving the information, i.e. receiving conversion configuration information about whether to convert the points to stocks from the selected purchaser terminal;
and supporting a service to provide investment information about a company granting point-to-stock conversion.”
Dependent claims 2-5 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim 3 is further rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Dependent claim 3 recites in part the following: “…The Internet shopping mall management method of claim 1, wherein supporting the service includes providing a user of the selected purchaser terminal with a history of issuance of the CB, BW, or EB to the user's account…” – underline added by Examiner for emphasis. 
Respectfully, no previous mention of CB, BW, or EB has been made in this claim, nor in the parent claim – claim 1, and therefore it is entirely unclear to what “history of issuance of the CB, BW, or EB” the claim refers. At the very least, this limitation lacks a proper antecedent basis. The term “the” is a definite article. As such, this term must refer to a definite previous recitation of the noun which it modifies. However, no previous recitation of “CB, BW, or EB” has been recited either in this claim nor in the parent claim – claim 1. Therefore, the limitation also lacks proper antecedent basis. Therefore, for each of these  reasons the claim limitation is indefinite. 
Note: As the Examiner finds no further plausible interpretation for claim 3, which maintains the dependency of the claim, this claim will not be treated under prior art; i.e. a rejection under 35 U.S.C. 103 is not made because, as shown in the 35 USC § 112 rejection, speculation and conjecture must be utilized by the Office and the artisan inasmuch as the claims do not adequately reflect what the disclosed invention is under the second paragraph of 35 USC § 112. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.)

Claim interpretation
Examiner note regarding Claim 5:
Claim 5 recites the following: 
Internet shopping mall management method of claim 1, further comprising: exchanging or trading the points with another member's points; deducting some of the points when exchanging or trading the points, as a transaction fee; requesting to pay for a transaction fee when making a transaction with points from an affiliated shopping mall.
Respectfully, the Examiner notes that on its face, the claim does not stipulate “gifting” or “transferring” points which would indicate a one-directional flow of points. Instead, the claim appears to require the following steps (1) a one-for-one point trade or exchange with another member, (2) deducting some of the points when exchanging or trading the points, as a transaction fee – therefore, both parties receive a commensurate reduction in points upon such trade or exchange, (3) requesting a user of points to pay for a transaction fee when making a transaction, with points, from an affiliated shopping mall – this transaction fee is different than the previously mentioned deducted points used as a transaction fee because it is not referenced as being the same fee (e.g. the claims do not stipulate “requesting to pay for the transaction fee…”. 
In view of this finding, the Examiner notes that there does not appear to be an incentive for a member to simply trade or exchange points with another member because doing so only costs each member points which are deducted as a transaction fee. In view of this understanding, the Examiner does not find prior art applicable to the claim in view of the aforementioned interpretation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claim 1: 
when an accumulated amount of transaction made by the selected purchaser terminal exceeds a preset distribution grade, and the accumulated points exceed a preset conversion reference, requesting the selected purchaser terminal for information necessary for converting the excess points into stocks, receiving the information, and supporting a service to provide investment information about a company granting point-to-stock conversion.
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the aforementioned steps, as drafted, are purely a business decision to provide a user with advertising information (i.e. to provide investment information about a company granting point-to-stock conversion) based on some undisclosed business metric (i.e. …a preset distribution grade, and the accumulated points exceed a preset conversion reference) thus falling into Certain Methods of Organizing Human Activity.  There is no technical solution and no technical problem being solved. Furthermore, the mere nominal recitation of a “terminal” does not take the claim limitation out of the enumerated grouping and in fact raises the question of whether the claim steps are mental calculations which may be carried out manually as there is no reference to any special hardware or computer necessary to implement the method. Thus, for each of these reasons, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts using some generic “terminal” and link them to a field of use (i.e. referral advertising of investment information) or serve as insignificant extra-solution activity such as data collection and data display. 
These additional limitations are as follows: “An Internet shopping mall management method, comprising: providing or accumulating points corresponding to a portion of an amount of purchase made by at least one purchaser terminal; selecting a purchaser terminal, whose transaction amount exceeds a reference transaction amount, from among the at least one purchaser terminal; classifying the selected purchaser terminal based on the transaction amount of the selected purchaser terminal; receiving conversion configuration information about whether to convert the points to stocks from the selected purchaser terminal.”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “providing”, “selecting”, nor receiving”. Furthermore, applicant’s “classifying” step may be a mental exercise and is not required to be performed by any particular device/hardware nor is this step even relied upon nor mentioned in the rest of the claimed features. The descriptions of points is also not technical in nature. There is no technical solution to a technical problem here. Furthermore, the description of some information as being “configuration information” is not technical and in view of the breadth of the feature as claimed may simply be “confirmation or authorization of auto-entry of pre-entered information” which is extra-solution activity and is not the applicant’s invention; e.g. various governments require security programs to be downloaded and used for online purchases (such as the Korean government as attested to by Applicant’s own Specification, pg. 16 of parent application). The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Instead, these features merely apply or link the judicial exception to a field of use or are extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims either served to merely apply or link the judicial exception to a field of use or were considered insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component (e.g. receiving information from a user’s purchaser terminal) and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components and/or gather and transmit data or provide well-known GUI interface functions which are well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claims 2 recites: “The Internet shopping mall management method of claim 1, wherein supporting the service includes converting the points into the stocks through convertible bond (CB), bond with warrant (BW), redeemable convertible preferred stock (RCPS), or exchangeable bond (EB).” However, applicant did not invent convertible bond (CB), bond with warrant (BW), redeemable convertible preferred stock (RCPS), or exchangeable bond (EB) nor has he invented any particular new or useful technical technique for conversion. Thus these features are merely a further description of the abstract idea but not significantly more. Note that again there is no technical solution to a technical problem here.
 As another example, dependent claims 3 recites the following: “The Internet shopping mall management method of claim 1, wherein supporting the service includes providing a user of the selected purchaser terminal with a history of issuance of the CB, BW, or EB to the user's account based on the points or a history of conversion into the stocks through a webpage or a dedicated app.” However, providing information regarding performance history of such financial tools is nothing more than advertising and the means by which it is provided, e.g. to a user’s account via a webpage or app is not applicant’s invention but instead such means by which to provide information is ubiquitous and not technical in nature and therefore is insignificant extra-solution activity and not significantly more than the already identified abstract idea. Note that again there is no technical solution to a technical problem here. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C 103 as obvious over Collomby et al. (U.S. 2018/0040014 A1; hereinafter, "Collomby”) in view of Lele et al. (US 2012/0203608 A1; hereinafter, "Lele”).

Claim 1:
As shown Collomby teaches the following:
An Internet shopping mall management method, comprising:
providing or accumulating points corresponding to a portion of an amount of purchase made by at least one purchaser terminal (Collomby, see at least [0041]-[0044], teaching e.g.: “type Y points” [points corresponding to a portion of an amount of purchase made by at least one purchaser terminal]; where “…Points are generated and collected from the activity of the member… For each type of points, the amount of points is calculated on the actual purchase amount, or the purchase value after any applicable discounts, by the member or the downline members linked to the member, either directly or indirectly, as shown in a hierarchical marketing organization….”; see also at least [0079], e.g.: “At the moment of a new purchase, either in a physical or virtual setting, step 602 executes by member 120 access input webpage 406 with business entity 122. If at a physical location, client or member 120 uses mobile device 200 and application 246 to display and interact with input webpage 406.” And per [0101]-[0105], teaching e.g.: “…Each type of point may have a different commission rate. For example, type X points may be 25% of the purchase amount, type Y points may be 10%, and type Z points may be 15%. The different commission rates reflect the importance of the points to the respective business entity…); 
selecting a purchaser terminal, whose transaction amount exceeds a reference transaction amount, from among the at least one purchaser terminal; classifying the selected purchaser terminal based on the transaction amount of the selected purchaser terminal (Collomby, see at least [0083[-[0086] teaching e.g.: “…For example, central server 102 may retrieve current level of points X, points Y, and points Z associated to this client code [purchaser terminal], as well as the current cumulated actual purchase amount… Thus, step 620 executes by obtaining the purchase amount of the transaction… this value is sent to central server 102 via network platform 104 from devices 106.”; where per at least [0043] and [0054]-[0055] Collomby teaches e.g.: “Points Y, or points of type Y, are collected based on the level of a member's activity at one single entity… The activation level [classification based on the transaction amount] corresponds to the level needed every month, quarter, year and the like,… Thus, the discount given for entity specific points Y is limited to the amount of the sum of the amount after the generic discount and the cumulated previous actual purchase value, which ‘exceeds the activation level’ [exceeds a reference transaction amount], …”; and see also at least [0116], and [0140]-[0141]; e.g.: “For certain types of points, member 120 needs to reach the activation level in order to redeem them. If yes, then step 938 executes by applying the discount from points ‘Y’ based on the defined rules…”); 
when an accumulated amount of transaction made by the selected purchaser terminal exceeds a preset distribution grade, and the accumulated points exceed a preset conversion reference, requesting the selected purchaser terminal for information necessary for converting the excess points […] (Collomby, see at least Fig. 7 and [0086]-[0093], teaching e.g.: “…Step 710 determines whether the member has enough cumulated actual purchase amount [whether an accumulated amount of transaction made by the selected purchaser terminal exceeds a preset distribution grade]. System 100 or each business entity 122 may require a certain amount of cumulated purchases prior to providing any discount to the member. If step 710 is yes, then step 714 executes by determining the discount based on the number of points Y available [and the accumulated points exceed a preset conversion reference]… The webpage includes a validation button [requesting the selected purchaser terminal for information necessary for converting the excess points] and a return button to leave this webpage to return to input webpage 406...”; because applicant’s claims and specification fail to establish any particular “present conversion reference” for accumulated points, applicant’s “preset reference” may simply be zero and therefore reads on Collomby’s “number of points Y available”; i.e. any amount above a reference of zero are “available”.)
Although Collomby teaches the above limitations and teaches, e.g. per [0101]-[0105]: “…Each type of point may have a different commission rate… The different commission rates reflect the importance of the points to the respective business entity…”, and the Examiner understands that Collomby’s points are taught as exchangeable, according to rules, for goods of an entity, Collomby may not explicitly teach one such good is “company stock” of that entity; i.e. he may not explicitly teach converting points to stock. However, regarding this feature and the below nuanced features such as points-to-stock exchange/conversion, etc., Collomby in view of Lele teaches the following:
receiving the information, [i.e. receiving conversion configuration information about whether to convert the points to stocks from the selected purchaser terminal], (Lele, see at least Figs. 2A-2D e.g. per Fig. 2D customer history shows customer chose to redeem 10,000 points for $50 of American Express stock ticker symbol AXP; and per [0031]: “…the customer may decide how much of a conventional loyalty currency (e.g., rewards points, credits, cash, etc.) she would like to convert into a stock award.” [receiving configuration information about whether to convert points to stocks from a purchaser]) and supporting a service to provide investment information about a company granting point-to-stock conversion (Lele, per [0041]-[0052], teaching, e.g.: “… In step 506, the provider may update transaction history 205 in FIG. 2A with the award identifier, associated award amount, and any other information that will be needed by the customer to claim the stock. In step 508, the identifier may be incorporated into a communication from the merchant to the customer, e.g., printed on a sales receipt, sent by email, etc. The information printed on the sales slip or appearing in the email might read, for example: "Enter the code YT67N-HW9K3 at the website www.provider.com" to claim $3.27 of stock in Company A."”)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Lele (directed towards receiving information from a user about whether to convert the points to stocks and providing investment information about a company which grants conversions of points to stock) which are applicable to a known base device/method of Collomby to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Lele to the device/method of Collomby because Collomby and Lele are analogous art in the same field of endeavor (at least G06Q30/00) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 2, 4  are rejected under 35 U.S.C 103 as obvious over Collomby in view of Lele , further in view of Official Notice.

Claim 2:
Collomby/Lele teaches the limitations upon which this claim depends. Furthermore, Collomby/Lele in view of Official Notice teaches the following: The Internet shopping mall management method of claim 1, wherein supporting the service includes converting the points into the stocks through convertible bond (CB), bond with warrant (BW), redeemable convertible preferred stock (RCPS), or exchangeable bond (EB). (Examiner takes Official Notice of the following facts: convertible bond (CB), bond with warrant (BW), redeemable convertible preferred stock (RCPS), and exchangeable bond (EB), were all old and well known financial instruments before the effective filing date of the claimed invention. For example, it was old and well known that an Exchangeable bond (or XB) is a type of hybrid security consisting of a straight bond and an embedded option to exchange the bond for the stock of a company other than the issuer (usually a subsidiary or company in which the issuer owns a stake) at some future date and under prescribed conditions.1 An exchangeable bond is different from a convertible bond. A convertible bond gives the holder the option to convert bond into shares of the issuer.) Therefore, in view of these facts, the Examiner finds that the limitation in question is merely application of known financial instruments (i.e. a known technique) to a known system/method of Collomby/Lele (already directed towards facilitating points-to-stock conversion) and therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to have employed such known instruments to facilitate Collomby/Lele’s conversion of points to stock, e.g.  because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 4:
Collomby/Lele teaches the limitations upon which this claim depends including functionality for converting points-to-stocks. Furthermore, although Collomby teaches some GUI features of his webpages, e.g. see at least [0093], which facilitate a user indicating how many points he may wish to redeem and validating his choices, etc… he may not explicitly teach all the nuances as recited below. However, Collomby, in view of Lele and Official Notice teaches the below recited features: 
The Internet shopping mall management method of claim 1, wherein supporting the service includes providing a graphical user interface (GUI) supporting a function for inputting information about whether to convert the points into the stocks (Lele, see at least [0067], e.g.: “At the website, the customer selects the number of points to be redeemed and the dollar amount of stock to be received from among the options available…”), a function for providing a pop-up window for identifying whether to convert the points into the stocks whenever the points are accumulated (Lele, see at least [0039] regarding various user interface features such as form fields, radio buttons, pull-down menus [a type of pop-up window], etc…; and see [0067]-[0069], e.g.: “…In yet another embodiment, the customer may indicate that she would like points to convert to stock automatically whenever the price of the underlying stock hits a specified value or changes by a specified amount, along the lines of e.g., a limit order…”; therefore, whether explicitly stated, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have tried using Lele’s pull-down menu to providing Lele’s functionality for allowing a customer to indicate he would like points to convert to stock automatically, etc… because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try ” ), request conversion configuration information, and selecting whether to convert the points into the stocks,  (Lele, see at least [0067]-[0069], e.g.: “…For example, the merchant might determine the number of reward points that can be redeemed and the associated dollar amount of stock that will be received. Or, the merchant may set several reward point amounts each with an associated dollar amount of stock and allow the customer to select among these. Another possibility is for the merchant to set a conversion ratio from points to dollar amounts of stock or set a set of tiered conversion ratios, and allow the customer to select the number of reward points they wish to convert so that the dollar amount of stock received by the customer will depend on the number of points selected and the applicable conversion ratios. In another implementation, the customer may select a standing redemption option with the merchant or the provider. Reward points can be converted to stock periodically as points are earned, or each time a threshold of points is reached by the customer…”) and a function for allowing point-to-stock conversion to occur when the accumulated points reach a preset CB, BW, or EB issuance amount and supporting to convert the points into the stocks or buy stocks. (Again, Lele, see at least [0046]-[0047] and [0056] regarding if threshold award is met or exceeded, the new total is converted into stock by placing a buy order, etc… and per [0067]-[0069], e.g.: “…In yet another embodiment, the customer may indicate that she would like points to convert to stock automatically whenever the price of the underlying stock hits a specified value [reach a preset issuance amount] or changes by a specified amount, along the lines of e.g., a limit order…”; The difference between the limitation in question and the teachings of the prior art is only that Lele may not explicitly teach CB convertible bond, BW bond with warrant, or EB exchangeable bond. However, Examiner takes Official Notice of the following facts: convertible bond (CB), bond with warrant (BW), redeemable convertible preferred stock (RCPS), and exchangeable bond (EB), were all old and well known financial instruments before the effective filing date of the claimed invention. For example, it was old and well known that an Exchangeable bond (or XB) is a type of hybrid security consisting of a straight bond and an embedded option to exchange the bond for the stock of a company other than the issuer (usually a subsidiary or company in which the issuer owns a stake) at some future date and under prescribed conditions.2 An exchangeable bond is different from a convertible bond. A convertible bond gives the holder the option to convert bond into shares of the issuer. Therefore, in view of these facts, the Examiner finds that the limitation in question is merely application of known financial instruments of CB, BW, EB (i.e. known techniques) to a known system/method of Lele (already directed towards facilitating points-to-stock conversion) and therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to have employed such known instruments to facilitate Lele’s conversion of points to stock, e.g.  because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Lele (directed towards GUI interface features for supporting and receiving information from a user about whether to convert the points to stocks, etc…) which are applicable to a known base device/method of Collomby to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Lele to the device/method of Collomby because Collomby and Lele are analogous art in the same field of endeavor (at least G06Q30/00) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622



    
        
            
    

    
        1 "Successful placement by KfW of exchangeable bonds due 2014, exchangeable into shares of Deutsche Post AG". 23 July 2009. 
        2 "Successful placement by KfW of exchangeable bonds due 2014, exchangeable into shares of Deutsche Post AG". 23 July 2009.